Hendrick, J.
The judgment of the trial court, based on the authority of Schlesinger v. Burland, 42 Misc. Rep. *315206, was erroneous. That case is authority for the proposition that, during the term of the salesman’s employment, no suit will lie for advances made, because the salesman may make up for such advances by the earning of commissions at any time before the termination of the employment. In this case the employment was terminated, and the case of Schlesinger v. Burland does not apply.
Giegerich and Ford, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.